ALLOWANCE
Claims 1-20 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 14/986,540 (Now U.S. Pat. No. 10,915,215) filed on 12/31/2015 which claims benefit to PRO Application Number 26/098,797 filed 12/31/2014.

Terminal Disclaimer
The terminal disclaimer filed on 05/23/2022disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,915,215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
Applicant’s amendments filed on 05/23/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that the claims are now in condition for allowance following the filing of a terminal disclaimer.
Responding to Argument 1, applicant's argument has been fully considered and is persuasive because the amended claims have placed independent claim 1 and its dependent claims 2-10, and independent claim 11 and its dependent claims 12-20, in condition for allowance.

Reasons for Allowance
Claims 1-20 are allowable based on the prior art of record does not explicitly teach each and every limitation of the independent claims. The prior art of record, specifically Feuerlein et al. (US 2014/0281902 A1), Cox et al. (US 8,935,620 B1), and Nagarajayya (US 2011/0251902 A1), do not expressly teach or render obvious the invention as recited in independent claims 1 and 11.
The prior art of record teaches a method comprising: 
in a computing device, executing a container tag embedded in a webpage [Feuerlein: Fig. 4, (400), Para. 69, master tag being executed to identify webpage], the container tag selectively tracking and executing one or more interface actions [Feuerlein: Paras. 29-30, 33, 37, master tag communicating with master tag server to track and execute a plurality of tags within the webpage] and monitoring actions by a plurality of other tags on the webpage including identifying by a technical name and a corresponding description an element considered by another tag in a browser environment [Feuerlein: Paras. 68-70, the master tag monitors information about each tag (i.e. characteristics and functions) prior to and during each tag execution];
identifying a first subsequent tag in the webpage [Feuerlein: Fig. 4, (410), Para. 70, master tag identifies another tag]; 
identifying a second subsequent tag called by the first subsequent tag [Feuerlein: Fig. 5, (500), Para. 72, identify another tag associated with first tag];
identifying the location of the plurality of other tags embedded on the webpage in relation to a portion of the webpage currently in view on a viewer device [Feuerlein: Fig. 5, (510), Paras. 62, 72-73, communicate information about tag (i.e. characteristics, location, etc.); Cox: Fig. 3, Col. 4, lines 50-53, loading content when the content is in the current view of the display area]; 
controlling an order of firing of said plurality of other tags in accordance with rules [Feuerlein: Fig. 5, (530), Paras. 54, 74-75, master tag determining the order and which tags to be fired and when]; and
controlling rules determined to control timing of loading advertisements and other paid content [Nagarajayya: Fig. 2-1, Paras. 81-82, timing rules for displaying advertisements]. 

However, the prior art of record does not teach controlling an order of firing of said plurality of other tags in accordance with rules determined to manipulate tag execution including accelerate rendering of specific paid content that fall within an active browser environment or delay rendering of paid content that fall outside the active browser environment to maximize the viewability of the paid content on the webpage and controlling operations of at least the first and second subsequent tags including blocking or altering a tag functionality or at least one of capturing or redirecting tag communications. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of controlling an order of firing of said plurality of other tags in accordance with rules determined to manipulate tag execution including accelerate rendering of specific paid content that fall within an active browser environment or delay rendering of paid content that fall outside the active browser environment to maximize the viewability of the paid content on the webpage and controlling operations of at least the first and second subsequent tags including blocking or altering a tag functionality or at least one of capturing or redirecting tag communications, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179